DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, US Patent Application Publication 2015/0380406 view of Nakatani US Patent 9,187,826 and Xu et al, US Patent 8,304,841 (all as cited in previous Office Action) 

Regarding claim 1, Chang teaches a PMOS gate structure, comprising: a trench; a high-k material layer 134 on a bottom and on sidewalls of the trench; a first tungsten layer 136 on a surface of the high-k material layer, an n-type work function metal layer 136 on a surface of the first tungsten layer (Note: [0036] teaches that layer 136 may be multiple work function layers, either P or N-type materials, while [0032] teaches that 136 may be made of tungsten,); and a tungsten layer 138 in a space in the n-type work function metal layer (figure 1I and [0035]).

Chang fails to teach the first tungsten layer is fluorine-free, the fluorine free tungsten layer comprising chlorine and the tungsten layer comprises fluorine, and the fluorine free tungsten layer is a p-type work function metal layer.

Nakatani teaches the first tungsten layer (labeled “form first W film” in figure 4) is fluorine-free, the fluorine free tungsten layer comprising chlorine; and the tungsten layer (labeled “form second W film” in figure 4) comprises fluorine (figure 4). The purpose of forming the first tungsten layer without fluorine is to prevent unwanted underlying etching that is caused by using fluorine in the deposition gas for forming the tungsten layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatani with that of Chang because forming a first tungsten layer that is fluoride-free prevents unwanted etching of the layers underlying the first tungsten layer, which improves the device formed.

Chang and Nakattani fail to teach the fluorine free tungsten layer is a p-type work function metal layer.
However, Chang does teach that work function layer 136 may be made with multiple layers. One such means of forming a multi-layered wok function layer is shown in the reference of Xu, which teaches that use of a p-type and n-type work function dual metal layer within a CMOS device. In this device, a p-type layer 220b is deposited, then an n-type layer 230b is formed (figure 2H and column 2, lines 18-21). Using this dual work function metal layer with the reference of Chang and Nakatani meets the limitation of “…the fluorine free tungsten layer is a p-type work function metal layer…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with that of Chang and Nakatani because it is conventionally known in the art that CMOS transistors may contain both n-type and p-type work function materials to adjust the work function of the transistor devices.

Regarding claim 3, Chang teaches the gate structure is formed between a first and a second spacer (both 116a) in a CMOS device (figure 1I).

Regarding claims 4 and 5, Chang teaches the gate structure is formed above a doped well region 124a in a CMOS device, wherein the doped well is formed between a first and a second STI region in a CMOS device.

Regarding claim 6, Chang teaches the gate is formed between a source and drain terminal (both 124a) in a CMOS device (figure 1I).

Regarding claim 7, Chang teaches  a PMOS gate structure, comprising: a trench; a high-k material layer 134 on a bottom and on sidewalls of the trench; a first tungsten layer 136 on a surface of the high-k material layer, a metal layer 136 on a surface of the fluorine free tungsten layer, the metal layer having a workfunction between 3.9eV and 4.2eV 
(Note: since [0053] of Applicant’s originally-filed Specification states that a workfunction between 3.9-4.2 eV is a feature of a n-type metal layer and the reference of Chang teaches that layer 136 may be multiple work function layers [0036 with an N-type materials, while [0032] teaches that 136 may be made of tungsten, the reference of Chang meets this limitation) 

and a second tungsten layer 136 in a space in the fluorine free tungsten layer, the tungsten layer comprising fluorine (Note: [0034] teaches that layer 136 may be multiple layers, while [0032] teaches that 136 may be made using tungsten therefore, teaching 136 as a multi-layered tungsten film. See figure 1I).

Chang fails to teach the first tungsten layer is fluorine-free, the fluorine free tungsten layer comprising chlorine; the second tungsten layer comprises fluorine and fluorine free tungsten layer comprising chlorine, and the fluorine free tungsten layer
having a workfunction between 4.9eV  and 5.2eV.

Nakatani teaches the first tungsten layer (labeled “form first W film” in figure 4) is fluorine-free, the fluorine free tungsten layer comprising chlorine; and  the second tungsten layer (labeled “form second W film” in figure 4) comprises fluorine (figure 4). The purpose of forming the first tungsten layer without fluorine is to prevent unwanted underlying etching that is caused by using fluorine in the deposition gas for forming the tungsten layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatani with that of Chang because forming a first tungsten layer that is fluoride-free prevents unwanted etching of the layers underlying the first tungsten layer, which improves the device formed.

Chang and Nakatani fail to teach the fluorine free tungsten layer having a workfunction between 4.9eV  and 5.2eV.

However, Chang does teach that work function layer 136 may be made with multiple layers. One such means of forming a multi-layered wok function layer is shown in the reference of Xu, which teaches that use of a p-type and n-type work function dual metal layer within a CMOS device. In this device, a p-type layer 220b is deposited, then an n-type layer 230b is formed (figure 2H and column 2, lines 18-21). Using this dual work function metal layer with the reference of Chang and Nakatani meets the limitation of “…the fluorine free tungsten layer having a workfunction between 4.9eV  and 5.2eV…” (Note: since [0053] of Applicant’s originally-filed Specification states that a workfunction between 4.9-5.2 eV is a feature of a p-type metal layer and Xu teaches a p-type work function layer, the reference of Xu meets the limitation of this claim).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with that of Chang and Nakatani because it is conventionally known in the art that CMOS transistors may contain both n-type and p-type work function materials to adjust the work function of the transistor devices.

Regarding claims 8, Chang teaches the fluorine free tungsten layer is a p-type work function metal layer [0032]

Regarding claims 9, Chang teaches the gate structure is formed between a first and a second spacer (both 116a) in a CMOS device (figure 1I).

Regarding claims 10 and 11, Chang teaches the gate structure is formed above a doped well region 124a in a CMOS device, wherein the doped well is formed between a first and a second STI region (both 104) in a CMOS device (Figure 1I)

Regarding claim 12, Chang teaches the gate structure is formed between a source and drain terminal (both 124a) of a CMOS device (Figure 1I).

Regarding claim 13, Chang teaches a method of fabricating a MOSFET gate structure, comprising forming a trench; forming a layer of high-k material layer 134 on a bottom and on sidewalls of the trench; forming a layer of first tungsten 136 on a surface of the high-k material layer, forming an n-type work function metal layer 136 on a surface of the first tungsten layer (Note: [0036] teaches that layer 136 may be multiple work function layers, either P or N-type materials, while [0032] teaches that 136 may be made of tungsten); and forming a tungsten layer 138 in a space formed in the n-type work function metal layer (figure 1I and [0035]).

Chang fails to teach the first tungsten is fluorine-free, the fluorine free tungsten comprising chlorine; the tungsten layer comprises fluorine, and the fluorine free tungsten layer is a p-type work function metal layer.

Nakatani teaches the first tungsten (labeled “form first W film” in figure 4) is fluorine-free, the fluorine free tungsten comprising chlorine; and the tungsten layer (labeled “form second W film” in figure 4) comprises fluorine (figure 4). The purpose of forming the first tungsten layer without fluorine is to prevent unwanted underlying etching that is caused by using fluorine in the deposition gas for forming the tungsten layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatani with that of Chang because forming a first tungsten layer that is fluoride-free prevents unwanted etching of the layers underlying the first tungsten layer, which improves the device formed.

Chang and Nakatani fail to teach the fluorine free tungsten layer is a p-type work function metal layer.
However, Chang does teach that work function layer 136 may be made with multiple layers. One such means of forming a multi-layered wok function layer is shown in the reference of Xu, which teaches that use of a p-type and n-type work function dual metal layer within a CMOS device. In this device, a p-type layer 220b is deposited, then an n-type layer 230b is formed (figure 2H and column 2, lines 18-21). Using this dual work function metal layer with the reference of Chang and Nakatani meets the limitation of “…the fluorine free tungsten layer is a p-type work function metal layer…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with that of Chang and Nakatani because it is conventionally known in the art that CMOS transistors may contain both n-type and p-type work function materials to adjust the work function of the transistor devices.

Regarding claims 14 and 15, Nakatani teaches the fluorine free tungsten layer is formed by atomic layer deposition and the n-type work function metal layer is formed by atomic layer deposition (figure 4)

Regarding claim 17, Chang teaches the high-k material layer is formed by atomic layer deposition (Note: Chang teaches that many of the layers may be deposited using ALD in [0014,0016,0026,0027]. Therefore, it would have been obvious to one of ordinary skill in the art that other layers, including the high-k dielectric layer may be deposited by ALD).
Regarding claim 18, Chang and Nakatani fail to teach a hardmask is formed on the fluorine free tungsten layer before the n-type work function metal layer is formed on the fluorine free tungsten layer.

However, Xu teaches a hardmask 221a/221b is formed on the fluorine free tungsten layer (represented by 220/220a, see figure 2D) before the n-type work function metal layer (represented by 230) is formed on the fluorine free tungsten layer (figure 2F) as part of a manufacturing process to remove the unwanted first p-type layer from the NMOS devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with that of Chang and Nakatani as part of a manufacturing process to remove the unwanted first p-type layer from the NMOS devices.

Regarding claim 19, Chang teaches a metal CMP is performed after the metal layer is formed in the space formed in the n-type work function tungsten layer (Figure 1I, wherein the top surface of 138 is flat, which implies that a CMP process was performed).

Regarding claim 20, Chang and Nakatani fail to teach  the layer of fluorine free tungsten is 10 to 40 angstroms in thickness.
.
However, it has been held that the thickness of the fluorine-free tungsten layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the fluorine-free tungsten layer claimed and the reference of Pan teaches a fluorine-free tungsten layer of about 50 nm, it would have been obvious to one of ordinary skill in the art to select a suitable thickness for the fluorine-free tungsten layer in the method of Chang and Nakatani

The specification contains no disclosure of either the critical nature of the claimed thickness of the fluorine-free tungsten layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Response to Arguments

Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art of Chang fails to teach the fluorine-free tungsten layer is a p-type work function metal layer and an n-type work function metal on the fluorine free tungsten layer, the cited prior art of Chang does not explicitly meet the limitation of this claim. The reference of Chang teaches that work function metal layer 136 may contain more than one layer (See [0036]), but does not teach forming a first p-type work function metal layer, then an n-type work function metal layer, as claimed above.

However, the previously cited prior art of Xu teaches a dual work function transistor, which contain both a p-type and n-type work function layer to adjust the work function of the transistor devices, thereby improving the transistor. This type of transistors are generally-known and conventionally-used in the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine these references to meet the limitations of the claims presented.

	Therefore, the rejection of the pending claims under 35 USC 103 using the cited prior art of record is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899